DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because a number of the drawings contain text that is too small and/or of poor quality.  See, e.g., Figs. 5, battery chemistry formulas. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to computer programs per se.  See MPEP 2106.03 (products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories).

	Amending the preambles of claims 14 and 15 to recite, for example, “A non-transitory computer-readable medium comprising instructions that, when executed by a computer, cause the computer:” would appear to address this 101 issue, with support for such an amendment being found in paragraphs 57-58 of the specification as filed, for example.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites:
	wherein the estimating unit calculates an energization degradation value based on the fluctuation magnitude of the SOC, the energization degradation value indicating degradation of the energy storage device due to energization, and estimates the degradation of the energy storage device based on a sum of the calculated energization degradation value and a non-energization degradation value indicating degradation of the energy storage device, the degradation not being due to the energization.

Claim 3 recites that the degradation of the energy storage device is based on a sum of (1) the calculated energization degradation value and (2) a non-energization degradation value indicating degradation of the energy storage device.  It is therefore unclear how the degradation, which is based on the calculated energization degradation value, is not due to the energization.  Clarification is required so that the scope of the claim is clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant-cited US 2016/0377686 to Uchida et al. (Uchida).

	Regarding claim 1, Uchida discloses a degradation estimating device comprising:
	an acquiring unit that acquires time-series data of an SOC in an energy storage device (Uchida, e.g., Figs. 4A, 4B, 4C and paragraphs 58-72; at least SOC calculation unit 424 which acquires SOC values for battery 401 over time; note that average SOC calculation unit 425 computes an average SOC value, and and
	an estimating unit that estimates degradation of the energy storage device based on a fluctuation magnitude of the SOC in the time-series data acquired by the acquiring unit (Uchida, e.g., Figs. 4A, 4B, 4C and paragraphs 58-72, at least degradation calculation unit 429 calculates degradation based on the temperature/SOC distribution of an actual battery and degradation coefficients for each temperature/SOC distribution calculated in advance; see Fig. 4C and paragraphs 71-72 in particular, degradation calculation unit 429 selects the degradation coefficient table corresponding to the maximum SOC and the minimum SOC calculated by the maximum/minimum SOC calculation unit 451; the maximum SOC and the minimum SOC calculated by the maximum/minimum SOC calculation unit 451 represents a fluctuation magnitude of the SOC in the time-series data acquired by the SOC calculation unit 424),
	wherein an estimated degradation value, which indicates the degradation, increases in response to the fluctuation magnitude of the SOC (Uchida, e.g., Figs. 4A, 4B, 4C and paragraphs 58-72, see Fig. 4C in particular, which discloses that for a given temperature, e.g., 35ºC, the degradation coefficient values increases with increasing difference between the maximum SOC and the minimum SOC).

	Regarding claim 2, Uchida discloses wherein the estimating unit estimates the degradation of the energy storage device based on the fluctuation magnitude of the SOC (see Uchida as applied to claim 1 above) and a fluctuation center of the SOC in the time-series data (Uchida, e.g., Figs. 4A, 4B, 4C and paragraphs 58-72, see Fig. 4A in particular, which discloses that degradation calculation unit 429 calculates degradation based on average SOC calculated by average SOC calculation unit 425, with the average SOC being a fluctuation center of the SOC in the time-series data).

	Claim 12 recites a degradation estimating method of an energy storage device, the method comprising:
	acquiring time-series data of an SOC in the energy storage device; and 	estimating degradation of the energy storage device based on a fluctuation magnitude of the SOC in the acquired time-series data,
	wherein an estimated degradation value, which indicates the degradation, increases in response to the fluctuation magnitude of the SOC.
The process of claim 12 is substantially identical to the process implemented by the device of claim 1.  Claim 12 is therefore rejected under 35 U.S.C. 102(a)(1) as anticipated by Uchida for reasons analogous to those set forth above in connection with the rejection of claim 1.

	Claim 14 recites a computer program that causes a computer:
	to acquire time-series data of an SOC in an energy storage device; and
	to estimate degradation of the energy storage device based on a fluctuation magnitude of the SOC in the acquired time-series data,
	wherein an estimated degradation value, which indicates the degradation, increases in response to the fluctuation magnitude of the SOC.
The functionality recited in claim 14 is substantially identical to the process implemented by the device of claim 1.  Claim 14 is therefore rejected under 35 U.S.C. 102(a)(1) as anticipated by Uchida for reasons analogous to those set forth above in connection with the rejection of claim 1, noting that the functions of Uchida’s battery control apparatus 410 of Fig. 4A are implementable using a computer (Uchida, e.g., Fig. 15 and paragraphs 127-141; see paragraph 141 in particular).

Allowable Subject Matter
Claims 7, 10, 11 and 13 are allowed.

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	US 2018/0120385 to Cho et al. relates to a battery aging state calculation method and device for calculating a (i.e., State of Health (SOH)) according to each execution operation and calculating a final battery SOH based on charge/discharge execution counts to improve the accuracy of the battery SOH; see, e.g., paragraphs 19-28; also see Fig. 1 and paragraphs 41-57; note in particular steps S200 and S300 of Fig. 1.

	 US 2018/0172777 to Park et al. relates to a vehicle that controls deterioration of a battery mounted within the vehicle and a method for managing the battery of the vehicle; see, e.g., Figs. 2-3 and paragraph 38, battery deterioration accelerates as the SOC variance increases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863